Case 2:20-cv-10738-JAK-MAA Document 18 Filed 03/08/21 Page 1 of 11 Page ID #:372



   1   Meredith A. Jones-McKeown, Bar No. 233301
       MJonesMcKeown@perkinscoie.com
   2   Oliver M. Gold, Bar No. 279033
       OGold@perkinscoie.com
   3   PERKINS COIE LLP
       505 Howard Street, Suite 1000
   4   San Francisco, CA 94105-3204
       Telephone: 415.344.7000
   5   Facsimile: 415.344.7050
   6   Attorneys for Petitioner
       Lendlease (US) Construction Inc.
   7
   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10                                   WESTERN DIVISION
  11
  12   LENDLEASE (US) CONSTRUCTION              Case No. 2:20-cv-10738-JAK-MAA
       INC.,
  13                                            PETITIONER LENDLEASE
                         Petitioner,            (US) CONSTRUCTION INC.’S
  14                                            REPLY IN SUPPORT OF ITS
             v.                                 PETITION TO CONFIRM
  15                                            ARBITRATION AWARD
       CHINA OCEANWIDE HOLDINGS
  16   LIMITED,                                 Date:            May 3, 2021
                                                Time:            8:30 a.m.
  17                     Respondent.            Courtroom:       10B
                                                Judge:           John A. Kronstadt
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                              Case No. 2:20-cv-10738-JAK-MAA
                   REPLY IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARD
Case 2:20-cv-10738-JAK-MAA Document 18 Filed 03/08/21 Page 2 of 11 Page ID #:373



   1                                I.     INTRODUCTION
   2         Petitioner Lendlease (US) Construction Inc. (“Lendlease”) is entitled to
   3   confirmation of the Final Award arising out of a straightforward contract dispute
   4   between Lendlease and Respondent China Oceanwide Holdings Limited
   5   (“Oceanwide”). The parties agreed to a limited, fast-track arbitration to resolve any
   6   issue over the funding schedule set out in the Parent Company Guarantee (the
   7   “PCG”). The Arbitrator appropriately stayed within the confines of the PCG’s
   8   arbitration provision negotiated between two sophisticated, counseled parties, and
   9   there is no basis under the Federal Arbitration Act (“FAA”) upon which to vacate,
  10   modify, or correct the Final Award.
  11         Oceanwide does not dispute, and in fact concedes, every element of
  12   Lendlease’s sole claim for breach of the PCG. The Arbitrator considered the
  13   evidence before him and ruled that Oceanwide failed to make its promised payments
  14   as set out in the PCG; and, although Lendlease was not required to plead or prove
  15   licensure, Lendlease had established that it was duly licensed under California law at
  16   all relevant times. The Arbitrator’s findings and conclusions are not subject to
  17   disturbance and mandate confirmation of the Final Award.
  18         In its Combined Opposition to Lendlease’s Motion to Confirm Arbitration
  19   Award and Reply in Support of Motion to Vacate (the “Response”), Oceanwide has
  20   abandoned many of its initial arguments. Instead, it focuses on the supposition that
  21   the Arbitrator somehow wrongfully denied Oceanwide the ability to cross-examine
  22   Lendlease on the issue of licensure and instead decided the matter strictly on the
  23   papers. (ECF 16, at 2). But Oceanwide’s entire argument ignores the key fact that
  24   the Arbitrator possessed the “sole discretion as to whether to decide the matter on
  25   the papers or to take testimony.” (ECF 1, Ex. 2 § 13(e)). Oceanwide negotiated and
  26   agreed to this provision and does not claim otherwise. The Response provides no
  27   explanation how the Arbitrator violated this provision, nor could it.
  28
                                                -2-
                    REPLY IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARD
Case 2:20-cv-10738-JAK-MAA Document 18 Filed 03/08/21 Page 3 of 11 Page ID #:374



   1         Under the FAA and authority interpreting the act, a court must confirm an
   2   arbitration award unless its “limited and highly deferential” review reveals “an award
   3   that evidences affirmative misconduct in the arbitral process or the final result or that
   4   is completely irrational or exhibits a manifest disregard for the law.” Kyocera Corp.
   5   v. Prudential-Bache Trade Servs., Inc., 341 F.3d 987, 998 (9th Cir. 2003). In this
   6   case, where the Arbitrator acted squarely within his bounds of express discretion
   7   upon which the parties agreed, no viable grounds for vacatur exist. The Final Award
   8   must be confirmed.
   9                                    II.    ARGUMENT
  10   A.    Lendlease is Entitled to Confirmation of the Final Award.
  11         “Confirmation is a summary proceeding that converts a final arbitration award
  12   into a judgment of the court.” Ministry of Def. & Support for the Armed Forces of
  13   the Islamic Republic of Iran v. Cubic Def. Sys., Inc., 665 F.3d 1091, 1094 n.1 (9th
  14   Cir. 2011). Federal law precludes the Court from re-adjudicating the facts or the law
  15   already determined by the Arbitrator. See Aspic Eng’g & Constr. Co. v. ECC
  16   Centcom Constructors LLC, 913 F.3d 1162, 1166 (9th Cir. 2019).                 Here, the
  17   Arbitrator’s findings of fact and conclusions of law in the Final Award confirm that
  18   there is no basis for vacatur. 9 U.S.C. § 9. Oceanwide’s last-ditch attempts to
  19   misstate the record and conflate the appropriate legal issues to be decided by the
  20   Court must be rejected.
  21         The Arbitrator received evidence and ruled in Lendlease’s favor on the single
  22   undisputed issue of whether Oceanwide breached its payment obligations under the
  23   PCG. The Arbitrator was empowered by the parties to decide whether to take
  24   testimony or to decide the dispute on the papers, which he duly exercised in denying
  25   Oceanwide the ability to cross-examine a witness on an irrelevant question.
  26   “[A]rbitrators are given great latitude in conducting an arbitration hearing. Such
  27   proceedings are not constrained by formal rules of procedure or evidence.” Checkrite
  28   of San Jose, Inc. v. Checkrite, Ltd., 640 F. Supp. 234, 236 (D. Colo. 1986); see also
                                                 -3-                Case No. 2:20-cv-10738-JAK-MAA
                    REPLY IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARD
Case 2:20-cv-10738-JAK-MAA Document 18 Filed 03/08/21 Page 4 of 11 Page ID #:375



   1   U.S. Life Ins. Co. v. Superior Nat’l Ins. Co., 591 F.3d 1167, 1175 (9th Cir. 2010)
   2   (“Arbitrators enjoy ‘wide discretion to require the exchange of evidence, and to admit
   3   or exclude evidence, how and when they see fit.’”); see also Sunshine Mining Co. v.
   4   United Steelworkers of America, etc., 823 F.2d 1289, 1295 (9th Cir. 1987) (“[A] party
   5   does not have an absolute right to cross-examination.”).
   6         Oceanwide’s repetitive arguments that the PCG is somehow an illegal contract
   7   are not only not supported by any evidence, but were considered and rejected by the
   8   Arbitrator. Under federal law, those findings and conclusions may not be disturbed.
   9   Accordingly, the Court should grant Lendlease’s Petition and confirm the Final
  10   Award.
  11
             B.     Oceanwide Concedes the Vast Majority of Lendlease’s Arguments
  12                in Support of Confirming the Final Award.
  13         In a direct misrepresentation of Lendlease’s papers, Oceanwide claims
  14   Lendlease only argued (i) the Arbitrator made substantive rulings on licensure; and
  15   (ii) the Court must defer to the Arbitrator’s findings. (ECF 16 at 5-6.) This is simply
  16   not true. In Lendlease’s Verified Petition (ECF 1) and its Opposition to Oceanwide’s
  17   Motion to Vacate (ECF 15), Lendlease refuted Oceanwide’s several arguments for
  18   vacatur with a host of material facts and contrasted the inapplicable cases cited by
  19   Oceanwide with controlling federal authority, which Oceanwide has simply ignored
  20   in its Response. Some of the key matters that Oceanwide ignores, and thus concedes,
  21   include:
  22       The PCG contemplates two separate arbitrations for different issues: first, a
  23         fast-track, single issue arbitration in the event that Oceanwide failed to make
  24         required payments to Lendlease under a funding schedule prescribed by the
  25         PCG; and second, a more fulsome arbitration for any other claims and disputes,
  26         including any dispute that might implicate or involve Oceanwide’s affiliate,
  27         Oceanwide Plaza, LLC (the “California Entity”). (See, e.g., ECF 1, ¶ 8; ECF
  28         15, at 7). The instant dispute involves only the first obligation; the second
                                                -4-               Case No. 2:20-cv-10738-JAK-MAA
                    REPLY IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARD
Case 2:20-cv-10738-JAK-MAA Document 18 Filed 03/08/21 Page 5 of 11 Page ID #:376



   1         obligation was not at issue in the underlying arbitration and is not at issue
   2         here;1
   3       Under the FAA (as opposed to the CAA), a challenge to an arbitration award
   4         on the grounds that the underlying contract is void for illegality is a question
   5         for the arbitrator, not a district court. (ECF 15, at 16) (citing Buckeye Check
   6         Cashing, Inc. v. Cardegna, 546 U.S. 440, 445–46 (2006));
   7       A district court is not permitted to re-adjudicate evidence submitted in the
   8         arbitration or the legal conclusions the Arbitrator drew from that evidence
   9         (ECF 15, at 15) (citing Aspic Eng’g & Constr. Co. v. ECC Centcom
  10         Constructors LLC, 913 F.3d 1162, 1166 (9th Cir. 2019));
  11       The PCG cannot be deemed “illegal” by virtue of a discretionary act of the
  12         CSLB, which by its nature cannot be ultra vires (See ECF 15 at 20-22) (citing
  13         In re Cty. of Orange, 31 F. Supp. 2d 768, 774 (C.D. Cal. 1998));
  14       There is no basis to vacate the Final Award based on the FAA’s public policy
  15         exception (ECF 15, at 24-25) (citing Aramark Facility Servs., 530 F.3d at 823,
  16         citing Arizona Elec. Power Co-op., Inc. v. Berkeley, 59 CF.3d 988, 992 (9th
  17         Cir. 1995)); and
  18       The controlling authority on the federal standard to confirm or vacate an
  19         arbitral award forecloses Oceanwide’s arguments in support of vacatur.
  20
             C.       The Arbitrator Appropriately Found Lendlease was Entitled to
  21                  Recover its Payments Under the PCG.
  22         Oceanwide spends much of its Response arguing the Arbitrator did not rule
  23   that licensure was not required for Lendlease to recover under the PCG and should
  24   have considered whether “an unlicensed contractor is barred from recovering
  25   payment from a guarantor.” (ECF 16 at 5-6). But Oceanwide provides no support
  26         1
               Rather than respond to Lendlease’s distinguishing of the two resolution
  27   mechanisms, Oceanwide has attempted to improperly conflate the two separate
       dispute resolution mechanisms set forth in the PCG as support for vacating the
  28   Final Award.
                                                 -5-              Case No. 2:20-cv-10738-JAK-MAA
                      REPLY IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARD
Case 2:20-cv-10738-JAK-MAA Document 18 Filed 03/08/21 Page 6 of 11 Page ID #:377



   1   for this argument. Instead, it ignores the clear language of the PCG, which expressly
   2   states the sole issue for the Arbitrator to decide is whether the Funding Schedule
   3   Payments were made in accordance with the PCG, and explicitly provides the
   4   Arbitrator possessed the “sole discretion as to whether to decide the matter on the
   5   papers or to take testimony.” (ECF 1, Ex. 2 § 13).
   6         The Arbitrator confirmed in the Final Award that “Lendlease ha[d]
   7   demonstrated with sufficient evidence, which Oceanwide does not dispute, that
   8   Lendlease and Oceanwide entered into the [PCG] and that Lendlease has fully
   9   performed all of the terms and conditions required on its part to be performed
  10   under the [PCG].” (ECF 1, Ex. 1 at 7) (emphasis added). The Arbitrator set forth
  11   the elements Lendlease was required to, and did, establish by a preponderance of the
  12   evidence. (Id.) (citing Gray1 CPB, LLC v. Kolokotronis, 202 Cal. App. 4th 480, 486
  13   (2011) and requiring Lendlease to prove: “(1) a guarantee contract; (2) default by the
  14   borrower; (3) notice to the guarantor of the default; and (4) nonpayment of the debt
  15   by the guarantor.”). It is hornbook law that “[t]he first element requires a valid
  16   contract.” Canedo v. Pac. Bell Tel. Co., 341 F. Supp. 3d 1116, 1128 (S.D. Cal. 2018),
  17   citing Contemporary Investments, Inc. v. Safeco Title Ins. Co., 145 Cal. App. 3d 999,
  18   1002 (1983).     The Arbitrator’s findings and conclusions thus encompass his
  19   determination that the PCG is not an illegal or invalid contract.
  20         Further, the Arbitrator considered each side’s arguments and evidence related
  21   to the licensure allegation. Specifically, the Arbitrator’s reasoned decision found that
  22   licensure was irrelevant for two reasons. First, he correctly found the dispute did not
  23   concern a construction contract, and construction licensing-related issues were
  24   reserved to the separate dispute between Lendlease and the California Entity. (ECF
  25   1, Ex. 1, Ex. A ¶ 4). Second, he confirmed his jurisdiction was limited by the express
  26   terms of the parties’ agreement to evaluating whether or not the Funding Schedule
  27   Payments had been made: “The ‘sole issue’ that is before me and which I am
  28
                                                 -6-               Case No. 2:20-cv-10738-JAK-MAA
                    REPLY IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARD
Case 2:20-cv-10738-JAK-MAA Document 18 Filed 03/08/21 Page 7 of 11 Page ID #:378



   1   empowered to decide is whether [] Oceanwide [] made the Funding Schedule
   2   Payments in accordance with the Guarantee.” (Id.)
   3         Despite Oceanwide’s protestations to the contrary, the Arbitrator considered
   4   Oceanwide’s claim that Lendlease should be required to plead and prove licensure.
   5   (ECF 1, Ex. 1, Ex. A, ¶¶ 3-4). He properly rejected that contention on the papers.
   6   This was entirely within his discretion as set out in the arbitration provision
   7   Oceanwide itself negotiated and agreed to. (ECF 1, Ex. 2 ¶ 13(e)). “Parties who agree
   8   to submit matters to arbitration are ‘presumed to agree that everything, both as to law
   9   and fact, necessary to render an ultimate decision, is included in the authority of the
  10   arbitrator.’” Checkrite of San Jose, Inc., supra, 640 F. Supp. at 236, internal citation
  11   omitted.
  12         The Arbitrator’s decision on the merits of Lendlease’s claim are conclusive
  13   and should not be disturbed. “Courts are not authorized to review the Arbitrator’s
  14   decision on the merits, despite allegations that the decision rests on factual errors or
  15   misinterprets the parties’ agreement.” Major League Baseball Players Ass’n v.
  16   Garvey, 532 U.S. 504, 509 (2001).
  17         D.     Even if not Required to so do Under the PCG, Lendlease Provided
                    Sufficient Evidence to the Arbitrator that its Construction
  18                Licensure is Valid.
  19         The Response also argues the Arbitrator improperly failed to make any
  20   findings on the status of Lendlease’s license. Oceanwide’s argument willfully
  21   ignores the record before this Court. Although it was not required to do so, the
  22   Arbitrator noted the evidence submitted by Lendlease conclusively demonstrated its
  23   proper licensure: “Claimant Lendlease demonstrates [its license] has been in place
  24   continuously based on the [CSLB’s] License Detail, attached as Exhibit A to the
  25   Supplemental Declaration of Joe Wathen, see also Exhibit F, granting a 90-day
  26   extension to the 90-day period for replacing a qualifier from the CSLB dated
  27   12/21/18 and Exhibit G letter from CSLB confirming Mr. Wathen passing the
  28   necessary exam dated 1/11/19).” (ECF 1, Ex 1, Ex. A ¶ 4) (emphasis added). In its
                                                 -7-               Case No. 2:20-cv-10738-JAK-MAA
                    REPLY IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARD
Case 2:20-cv-10738-JAK-MAA Document 18 Filed 03/08/21 Page 8 of 11 Page ID #:379



   1   Response, Oceanwide attempts to portray this language as a “recital of the evidence
   2   that Lendlease had provided,” and thus not an evidentiary finding. (ECF 16 at 6).
   3   This argument mischaracterizes the plain text of the ruling, in which the Arbitrator
   4   found Lendlease had “demonstrated” proper licensure. It also ignores the fact that
   5   Oceanwide had the opportunity to submit evidence to the Arbitrator but declined to
   6   so do. (ECF 1, Ex. 1 at 19). The full text of Paragraphs 3 and 4 of the Arbitrator’s
   7   decision (detailing the parties’ positions and the Arbitrator’s findings, respectively),
   8   are as follows:
   9         3. Respondent and Guarantor Oceanwide Holdings also raises the
             argument that Claimant Lendlease “should be required to establish that
  10
             it maintained a valid construction license at all times during the project”.
  11         (Answer to Claimant’s Demand for Arbitration of Breach of Guarantee
             by China Oceanwide Holdings Limited, pp. 2-4 and China Oceanwide’s
  12
             Opposition to Lendlease Motion to Reduce the Scope of the Arbitration,
  13         pp. 5-8). Claimant and Guaranteed Party Lendlease contends, among
             other things, that construction licensure is not germane to the Parent
  14
             Company Guaranty because the Parent Company Guaranty “does not
  15         concern the underlying Construction Contract or any obligations or
             duties that may have arisen under that agreement, including any duty to
  16
             be licensed”. Claimant and Guaranteed Party Lendlease also argues that
  17         the cases cited by Respondent for the proposition that Claimant
  18         Lendlease in its capacity as the Guaranteed Party under a Parent
             Company Guarantee must possess a California contractor’s license to
  19         enforce the Guarantee, are distinguishable because those cases involve
  20         a situation where a contractor is seeking to foreclose a security interest
             like a mechanics lien as opposed to a commercial guarantee. Claimant
  21         Lendlease also contends that such issues can be raised in the context of
  22         the Construction Contract and through the more robust arbitration
             process as contemplated and agreed to by the Parties.
  23
             4. This case is not a construction case. Construction issues including
  24         construction contract licensure (which Claimant Lendlease
  25         demonstrates has been in place continuously based on the Contractor’s
             State License Board’s License Detail, attached as Exhibit A to the
  26         Supplemental Declaration of Joe Wathen, see also Exhibit F, granting a
  27         90-day extension to the 90-day period for replacing a qualifier from the
             CSLB dated 12/21/18 and Exhibit G letter from CSLB confirming Mr.
  28
                                                 -8-               Case No. 2:20-cv-10738-JAK-MAA
                    REPLY IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARD
Case 2:20-cv-10738-JAK-MAA Document 18 Filed 03/08/21 Page 9 of 11 Page ID #:380



   1         Wathen passing the necessary exam dated 1/11/19), can be raised by
   2         nonparty Oceanwide California under the dispute process provided for
             in the Parent Company Guaranty and the Construction Contract where
   3         it is a party. In a like manner, any construction project payment and
   4         accounting issues can also take place in that context and are beyond the
             jurisdiction of this Arbitrator per the terms of the Parent Company
   5         Guarantee.
   6         The Arbitrator’s statement in Paragraph 4 that Lendlease has “demonstrated”
   7   its licensure has been continuously in place based on the evidence submitted is an
   8   appropriate evidentiary finding.
   9         Oceanwide also cannot identify any language in the PCG requiring an
  10   evidentiary hearing under the fast-track arbitration to determine whether Oceanwide
  11   made its Funding Schedule Payments. Instead, the PCG states the opposite; the
  12   Arbitrator possessed the sole discretion to rule on the matter strictly on the papers
  13   and to refrain from taking oral testimony.       Even without this express clause,
  14   “[a]rbitrators…are accorded ‘wide discretion to require the exchange of evidence,
  15   and to admit or exclude evidence how and when they see fit.’” Smith v. VMware,
  16   Inc., No. 15-cv-03750-HSG, 2018 WL 3744472, at *2 (N.D. Cal. Aug. 7, 2018),
  17   citing U.S. Life Ins. Co. v. Superior Nat’l Ins. Co., 591 F.3d 1167, 1175 (9th Cir.
  18   2010). They “are given great latitude in conducting an arbitration hearing. Such
  19   proceedings are not constrained by formal rules of procedure or evidence.” Checkrite
  20   of San Jose, Inc. v. Checkrite, Ltd., supra, 640 F. Supp. at 236. That is particularly
  21   true where, as here, the parties expressly negotiated language giving the Arbitrator
  22   the discretion to determine whether or not he should take oral testimony, whether on
  23   direct or cross-examination.       The Arbitrator did not err by refusing to allow
  24   Oceanwide to cross-examine Lendlease on an extraneous issue as expressly
  25   contemplated by the plain language of the PCG.
  26         “Arbitration differs radically from litigation, and one who chooses it must be
  27   content with its informalities and looser approximations as to the enforcement of their
  28
                                                 -9-              Case No. 2:20-cv-10738-JAK-MAA
                    REPLY IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARD
Case 2:20-cv-10738-JAK-MAA Document 18 Filed 03/08/21 Page 10 of 11 Page ID #:381



   1    rights.” Hart v. Orion Ins. Co., 453 F.2d 1358, 1361 (10th Cir. 1971). In Hart, the
   2    petitioner claimed error after the court denied a request for an evidentiary hearing in
   3    the arbitration proceedings. Id. The Court rejected this argument, stating “[t]he
   4    policy says nothing about a hearing. The [arbitration referees] were reasonably
   5    designated because of their expertise in, and knowledge of, the subject matter which
   6    they were to evaluate. The exercise of that expertise does not require an evidentiary
   7    hearing.” Id. A similar situation is presented here: the parties negotiated for a fast-
   8    track arbitration before an industry expert. There is no language in the PCG requiring
   9    any hearing and in fact, the applicable provision suggests otherwise. (ECF 1, Ex. 2
  10    § 13(e)). Oceanwide has identified no basis for an evidentiary hearing to determine
  11    licensure, and thus no basis to overturn the Final Award. The Arbitrator followed
  12    the mandates of the PCG and Oceanwide cannot be heard to complain now simply
  13    because it is unsatisfied with the Final Award.
  14                                    III.   CONCLUSION
  15          For all of the above reasons, Lendlease respectfully requests that the Court
  16    grant this Petition and confirm the Final Award.
  17    DATED: March 8, 2021                         PERKINS COIE LLP
  18
                                                     By: /s/ Meredith A. Jones-McKeown
  19                                                    Meredith A. Jones-McKeown
                                                        Oliver M. Gold
  20
                                                     Attorneys for Petitioner
  21                                                 Lendlease (US) Construction Inc.
  22
  23
  24
  25
  26
  27
  28
                                                 - 10 -            Case No. 2:20-cv-10738-JAK-MAA
                     REPLY IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARD
Case 2:20-cv-10738-JAK-MAA Document 18 Filed 03/08/21 Page 11 of 11 Page ID #:382



   1                                     PROOF OF SERVICE
   2
   3          I, Isabel Haas, declare:
   4          I am a citizen of the United States and employed in San Francisco County,
   5    California. I am over the age of eighteen years and not a party to the within-entitled
   6    action. My business address is 505 Howard Street, Suite 1000, San Francisco,
   7    California 94105-3204.
   8          On March 8, 2021, I electronically filed the attached document:
   9                 PETITIONER LENDLEASE (US) CONSTRUCTION
                     INC.’S REPLY IN SUPPORT OF ITS PETITION TO
  10                 CONFIRM ARBITRATION AWARD
  11     with the Clerk of the court using the CM/ECF system which will then send a
  12     notification of such filing to the following:
  13          Daniel Abraham Cantor
              daniel.cantor@oceanwideus.com
  14          danielcantor@sbcglobal.net
              dc@asc-law.com
  15
  16          John Foust
              jfoust@rallsgruber.com
  17
  18     And I hereby do certify that I have mailed by United States Postal Service the
  19     document to the following non-CM/ECF participants:
  20          Ken W Choi
              General Counsel
  21          Oceanwide Plaza LLC
              865 South Figueroa Street Suite 3400
  22          Los Angeles, CA 90017
  23          I declare that I am employed in the office of a member of the bar of this court
  24    at whose direction the service was made.
  25          Executed on March 8, 2021, at Concord, California.
  26
  27                                            /s/ Isabel Haas
  28                                                              Isabel Haas

                                           PROOF OF SERVICE
